Citation Nr: 0413184	
Decision Date: 05/21/04    Archive Date: 05/28/04	

DOCKET NO.  03-21 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
educational assistance calculated in the amount of $1,177.60. 


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma that denied the benefit sought on appeal.  
The veteran, who had active service from February 1970 to 
December 1993, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.



REMAND

A preliminary review of the record discloses a need for 
further development prior to appellate review.  In this 
regard, it appears that not all relevant evidence is 
associated with the claims file.  For example, an electronic 
mail message (E-mail) contained in the claims file dated in 
March 2003 reflects that there were apparently two enrollment 
certifications pertaining to the veteran's term between March 
and May 2002, one dated in March 2002 and another dated in 
July 2002.  However, the record does not contain the 
enrollment certification dated in March 2002, but does 
contain the certification dated in July 2002.  This evidence 
is relevant in that it pertains to the creation of the 
overpayment as well as the veteran's contentions that he was 
unaware that he was overpaid educational assistance.  As 
such, the Board believes that the enrollment certification 
dated in March 2002 referred to in the March 2003 E-mail 
should be associated with the claims file.

With respect to the veteran's contentions, he asserts that he 
was unaware he was being overpaid his educational assistance.  
The veteran relates that he had not been in school for a 
while and was unaware of the current rate of educational 
assistance.  Fault is a factor that is examined in 
determining whether an overpayment should be waived.  In this 
case, the March 2003 E-mail appears to reflect that 
enrollment certifications and awards to the veteran were 
processed in March 2002 and in again in July 2002.  However, 
it is not clear from the record when and in what amounts the 
veteran was paid his educational assistance.  

If for example, the veteran was paid educational assistance 
for the March to May 2002 term in a lump sum after the July 
2002 enrollment certification, there would appear to be some 
merit in his contention that he was unaware of the rate he 
was paid.  Conversely, if the veteran was paid educational 
assistance contemporaneous with the March to May 2002 term 
and then subsequently received a lump-sum check following the 
processing of the July 2002 enrollment certification, he 
likely would have had greater knowledge of the potential for 
an overpayment.  As such, the Board believes that further 
information concerning the dates and amounts of the veteran's 
education award should be included in the claims file.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file the enrollment 
certification dated March 28, 2002 
referred to by the March 2003 E-mail 
contained in the claims file.  

2.  The RO should include in the claims 
file an audit of the veteran's 
educational assistance paid for the term 
between March 18, 2002 to May 19, 2002.  
This should include the dates and amounts 
of actual payments of educational 
assistance to the veteran for that term.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with this current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified. 



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




